May I start by pointing 
out that Sweden aligns itself fully with the written 
statement of the European Union (EU), which will 
soon be distributed to all Member States. 
 By signing the Charter of the United Nations we 
have all pledged to combine our efforts towards the 
shared goals of international peace and security, human 
rights, respect for international law, and economic and 
social advancement. Implicit in that pledge is the 
principle of shared responsibility. If we are to move 
beyond divisions to find common solutions to global 
problems, every country will need to assume its share 
of responsibility. Last week, world leaders met in this 
room to confirm their determination to achieve the 
Millennium Development Goals by 2015. Progress 
made over the 10 years since the adoption of the 
Millennium Declaration has been mixed. The overall 
 
 
37 10-55276 
 
trend is positive, but critical areas are lagging behind. 
This is particularly true for Goal 5 on maternal health. 
Sweden will continue to do its part to achieve the 
Millennium Development Goals and is one of the 
countries contributing the largest share of its national 
income as official development assistance. But 
development assistance can only complement — and 
never replace — development efforts based on genuine 
national ownership. Thus, we have a shared 
responsibility, developed and developing countries alike, 
to achieve the Millennium Development Goals by 2015.  
 The development and prosperity of poor countries 
to a large extent depend on their ability to integrate 
into the global economy. The fact that protectionism 
has largely been kept at bay during the most severe 
recession since the 1930s is therefore a major 
achievement. Robust international rules for open trade 
and investment are key. Free trade benefits rich and 
poor countries alike. The regions that have been most 
successful in eradicating poverty are also those where 
countries trade the most. In order to strengthen the 
trading capacity of the poorest countries, aid for trade 
can play an important role. Completion of the Doha 
Round must remain a shared first priority, but should 
not prevent complementary free trade and investment 
arrangements. 
 The devastating natural disasters in Haiti and 
Pakistan have underlined the importance of a well-
functioning and well-coordinated international 
humanitarian system. It is only through joint efforts 
and shared responsibility that the international 
community can ensure quick and effective responses to 
people in need. The Office for the Coordination of 
Humanitarian Affairs (OCHA) plays a crucial role in 
this respect. Sadly, we see a global trend of increasing 
humanitarian needs. It is therefore of utmost importance 
that we continue to strengthen the humanitarian system 
as a whole, in particular OCHA. In parallel, we need to 
focus more on preparedness and prevention to reduce 
long-term vulnerability to disasters.  
 Climate change is clearly one of the greatest 
challenges of our generation, affecting the world and 
particularly poor countries in unpredictable and 
devastating ways. Even if we meet the two-degree 
target set by the United Nations, disasters will continue 
to be a reality. Developed and developing countries 
alike share the responsibility to ward off this threat to 
our planet by working towards concrete climate goals. 
Developed countries, as major emitters, bear a large 
share of the responsibility for reducing emissions and 
for providing funding, but actions must be taken by all 
countries. The example of Sweden shows that it is 
possible to achieve both emissions reductions and 
economic growth — there is no contradiction.  
 Together we have a shared responsibility as the 
guardians of human rights, enshrined in the United 
Nations Charter, the Universal Declaration and the 
relevant conventions. Without respect for human rights 
and fundamental freedoms, all other progress will be 
incomplete. The ultimate responsibility lies with 
States. It is for us to put ideals into practice. The 
Human Rights Council needs to use all its tools to 
address the substance of its mandate: human rights 
violations. For that Council to be relevant, its members 
must meet the membership criteria of fulfilling their 
international human rights obligations. Much remains 
to be done. The death penalty continues to be applied 
extensively across the world, in some cases even 
against juveniles, and often without a credible legal 
process. As we have recently seen, in some countries a 
woman can even be sentenced to death by stoning for 
alleged adultery, and both men and women can be 
executed for no other reason than their sexual 
orientation. The responsibility to stop such barbaric 
acts lies firmly with us, the governments. Gender 
equality remains one of the greatest challenges to 
human rights and democracy. We therefore welcome 
the establishment of the United Nations Entity for 
Gender Equality and the Empowerment of Women  
(UN Women) and believe it will further the cause of 
gender equality.  
 Democracy and human rights are not just 
mutually supporting; one cannot be said to truly exist 
without the other. The right to participate in a 
democratic system of government is indeed in itself a 
human right. Although we have seen democracy spread 
to new countries, a large part of the world’s population 
is still denied the right to participate in free elections. 
We call upon the Government of Myanmar to make its 
November election free, fair and inclusive. In this 
context, we reiterate our call for the release of the 
political prisoners and detainees, including Daw Aung 
San Suu Kyi.  
 Freedom of expression is a core human right and 
a prerequisite of democracy. In this era of information 
technology, communication has been revolutionized. 
New technologies can assist in making Governments 
more transparent and can stimulate citizens to take a 
  
 
10-55276 38 
 
more active role in the democratic governance of their 
countries. Yet, technology alone cannot make 
information and expression of opinion free. Access to 
technology is needed as a catalyst for human rights. 
The harassment and jailing of journalists and bloggers 
must stop. The situation in countries such as China, 
Viet Nam, Egypt, Myanmar, Cuba, the Democratic 
People’s Republic of Korea, Eritrea and Iran is deeply 
worrying. It is important that the international 
community address the issue of violations of freedom 
of expression, also in connection with new 
technologies and with greater vigour than in the past. 
 Sweden is concerned about continued human 
rights violations in the Sudan, not least in Darfur. Full 
cooperation with the International Criminal Court is an 
obligation under international law. The upcoming 
referendum on the status of Southern Sudan will be of 
crucial importance to the country’s future. We must 
spare no effort to make sure that it is credible and to 
support the parties in reaching an agreement on post-
referendum arrangements. In this process the United 
Nations has a key role to play, together with the 
African Union. 
 The recently reported cases of sexual violence in 
the Democratic Republic of the Congo, with shocking 
news of hundreds of rapes of women and children, are 
not isolated incidents. They are part of a pattern of 
conflict-related crimes that have been carried out with 
impunity over many years. As so often in conflict 
situations, women and children are the most vulnerable 
groups; as so often in peace processes, women are the 
most ignored. A lasting peace calls for the 
empowerment and equal participation of women in 
negotiations and decision-making. Lasting peace can 
never be achieved while there is impunity. It is high 
time to fully implement Security Council resolutions 
1325 (2000), on women and peace and security, and 
1820 (2008), on sexual violence in conflict situations. 
Sweden welcomes the appointment of a Special 
Representative of the Secretary-General on Sexual 
Violence in Conflict. 
 The international community has agreed on the 
responsibility to protect populations from genocide, 
war crimes, ethnic cleansing and crimes against 
humanity. We need to intensify our efforts and develop 
the right tools to ensure the full realization of the 
responsibility to protect, both as sovereign States and 
as part of the international community. Sweden fully 
supports the Secretary-General’s efforts to strengthen 
the early warning capability within the Secretariat. 
 Few aspects of our cooperation through the 
United Nations illustrate shared responsibility better 
than our joint role in preventing and managing 
conflicts, and keeping and building sustainable peace. 
Important steps have been taken to improve global 
peacekeeping. We welcome the New Horizon Initiative 
as a way of further enhancing the capability of the 
United Nations to conduct demanding and complex 
peacekeeping missions worldwide. Much work remains 
to be done in the areas of conflict prevention and 
peacebuilding. We need to increase the capacity of the 
United Nations to help countries in transition from war 
to lasting peace, and to provide relevant support — not 
least through the Peacebuilding Commission and the 
Peacebuilding Fund — for their efforts to foster peace 
and rebuild State and society. Similarly, the United 
Nations must have the right tools to help prevent 
countries from lapsing into conflict in the first place. 
This is a central challenge for the United Nations and a 
key priority for the coming decade. 
 We welcome the increasingly important role that 
the African Union plays, not least in peacekeeping 
operations in Africa. Cooperation between the African 
Union and both the United Nations and the European 
Union has been important in both the Sudan and 
Somalia. Earlier this year, Sweden led the European 
Union’s anti-piracy operation off the coast of Somalia, 
a mission that provides security for humanitarian 
transports of the World Food Programme into Somalia. 
Furthermore, the European Union, in close cooperation 
with the African Union, is conducting training in 
Uganda of the Transitional Federal Government 
security forces. The African Union has made a 
courageous and considerable contribution to security in 
Mogadishu. Yet over the past year we have witnessed 
some of the most violent fighting in Mogadishu and in 
parts of south-central Somalia. Together with the 
Transitional Federal Institutions, we now need to 
prepare and plan for the end of the transitional 
arrangements by August next year. In this process, 
strong United Nations leadership will be crucial. 
 The United Nations plays a crucial role in the 
efforts of the international community to contribute to 
secure, stable and democratic development in 
Afghanistan. At the Kabul International Conference on 
Afghanistan, held in July, there was a renewed 
commitment by the Afghan authorities and the 
 
 
39 10-55276 
 
international community to enhance national ownership 
in this process. Together, the United Nations, the 
European Union and other international actors have to 
show continued strong resolve in assisting the Afghan 
people in building a more peaceful and democratic 
society. To this effect, Sweden will continue to contribute 
to civilian and military operations in Afghanistan, while 
increasing our development assistance. 
 In the Middle East the responsibility for the 
success of direct negotiations lies with the two parties. 
But we all share an interest in, and must contribute to, 
a two-State solution with Israel and Palestine living 
side by side in peace and security. We deeply regret the 
Israeli decision not to extend the moratorium on 
settlements. The context of direct negotiations, as 
stated in European Union Council conclusions, must be 
that negotiations should be based on the pre-1967 
borders, that settlements are illegal, that all final status 
issues are to be included in the negotiations — 
including the status of Jerusalem as capital of two 
States — and that both parties are to refrain from 
provocative actions. 
 We strive for a world without nuclear weapons. 
World leaders have made significant progress in 
disarmament and non-proliferation efforts in the past 
year. The New START agreement is of great 
importance, but there is scope for further reductions, 
not least of non-strategic nuclear arsenals. The spread 
of nuclear weapons must be stopped. The Action Plan 
adopted at the Review Conference of the Treaty on the 
Non-Proliferation of Nuclear Weapons (NPT) in May, 
covering the three mutually reinforcing pillars of the 
NPT, must be implemented and fully respected.  
 The early entry into force of the Comprehensive 
Nuclear-Test-Ban Treaty (CTBT) is as urgent as ever. 
The unacceptable deadlock in the Conference on 
Disarmament must come to an end.  
 We are deeply concerned that the Democratic 
People’s Republic of Korea has continued its 
withdrawal from the NPT, even having tested two 
nuclear devices, and that Iran has been conducting 
activities in violation of its NPT commitments. It is of 
vital importance that commitments under the NPT be 
honoured. 
 The control of conventional arms is also an 
urgent priority. The illicit or uncontrolled spread of 
such weapons contributes to regional and international 
instability, maiming and killing thousands. We must 
seize the opportunity and strive together to find the 
political will to agree on regulating mechanisms, such 
as is currently being discussed in the form of an arms 
trade treaty. 
 The European Union is a strong supporter of the 
United Nations. Following the entry into force of the 
Lisbon Treaty, the EU has established new permanent 
structures for its external representation, taking over 
functions previously carried out by the rotating 
presidency. Ensuring that the EU can continue to 
contribute effectively to the work of the United 
Nations requires allowing its representatives to 
participate actively in its proceedings in the capacity of 
observer. We are looking forward to continued 
cooperation with a view to ensuring the adoption of a 
resolution to that effect as soon as possible. 
 Our countries are interconnected today in an 
unprecedented way. In a globalized world, problems 
such as climate change, natural disasters, disease, 
drugs, terrorism and conflicts take on new proportions. 
At the same time the alleviation of poverty, the fight 
for human rights and democracy, and economic 
development remain as relevant as ever. We need to 
cooperate in global structures and engage in various 
forms of global governance to meet these challenges. 
The United Nations is the only world body offering a 
unique forum to address these problems in a 
coordinated way. We need to continue to reform the 
United Nations in order for it to fulfil its functions and 
remain relevant. Only when every country assumes its 
share of responsibility can the United Nations achieve 
its full potential. Sweden will continue to be a strong 
supporter of the United Nations and will assume its 
share of our common responsibility.